IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MICHAEL J. FRENCH,                             : No. 78 WM 2021
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
CLEARFIELD COUNTY CLERK OF                     :
COURTS,                                        :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.